Citation Nr: 0026307	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the reduction from 60 to 40 percent, effective 
September 1, 1993, for the service-connected low back pain 
with hemilaminectomy with lumbo-spondylosis was proper.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1982.

This appeal arose from an August 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
rating based on individual unemployability.  This decision 
was confirmed and continued by rating actions issued in June 
and November 1992 and in February 1993.  Also in February 
1993, the RO issued a rating action which proposed a 
reduction in the disability evaluation assigned to the 
veteran's service-connected low back disability.  The veteran 
testified at a personal hearing in May 1993; the hearing 
officer issued a decision in June 1993.  That same month, a 
rating action was issued which reduced the disability 
evaluation assigned to his low back disorder from 60 percent 
to 40 percent.  The issue of entitlement to individual 
unemployability was remanded by the Board of Veterans' 
Appeals (Board) in October 1995 for additional development.  
This case was again remanded by the Board in December 1997, 
in part so that the veteran could be provided a statement of 
the case pertaining to the reduction issue.  The denial of 
entitlement to individual unemployability was continued by a 
decision rendered in January 1999.  In February 1999, the 
veteran was provided a statement of the case pertaining to 
the reduction, to which he responded with a substantive 
appeal in March 1999.

On September 23, 1999, the Board issued a decision which 
found that the reduction to 40 percent for the service-
connected low back disorder was proper and which denied 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  On April 5, 2000, a Joint 
Motion for Remand was filed which requested that the 
September 1999 Board decision be vacated.  On April 10, 2000, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), issued an Order vacating 
the Board's September 1999 decision, and which instructed 
action consistent with the Order.  Copies of the Joint Motion 
for Remand and the Court's Order have been associated with 
the claims folder.

The issues of entitlement to TDIU and entitlement to service 
connection for a bladder disability will be subject to the 
attached remand.


FINDING OF FACT

The reduction in the evaluation was based on evidence which 
had not shown improvement in the veteran's low back 
disability.


CONCLUSION OF LAW

The reduction from 60 percent to 40 percent, effective 
September 1, 1993, for the service-connected low back 
disability was not proper and the 60 percent evaluation is 
restored.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.344(a) & (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1999).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1999).

Initially, it is noted that the 60 percent evaluation for the 
veteran's low back disability had been in effect for 
approximately 3 years.  Therefore, the provisions of the 
38 C.F.R. § 3.344(a) do not apply in this case.  In other 
words, the evaluation assigned could be reduced as long as 
reexamination shows improvement in the disability.

The pertinent evidence of record included a VA examination 
conducted in November 1990, which was used to award the 60 
percent disability evaluation to the veteran's service-
connected low back disability.  This examination noted the 
veteran's complaints of low back pain.  He also complained of 
numbness and hypersensitivity in the right lateral thigh 
which was aggravated by standing.  He said that the pain 
would radiate from the back to the right buttock and right 
foot.  He also reported weakness in the leg muscles and 
spasms in the back.  The objective examination noted a long 
scar over the back area.  He walked with a limp and had a 
cane in his right hand.  Forward flexion was to 40 degrees; 
extension was to 10 degrees; lateral flexion was to 15 
degrees bilaterally; and rotation was to 20 degrees 
bilaterally.  He could bear weight on his toes, but was 
unable to bear weight on the right heel well.  Palpation 
elicited no weakness in the calves, although the calf muscles 
did not appear to be symmetric.  Deep tendon reflexes were 
normal.  An MRI conducted in April 1990 had revealed lumbar 
spondylosis with osteophytes without evidence of disc 
herniation but with symptoms that suggested spinal stenosis.  
An x-ray showed that the disc spaces were well maintained.

VA examined the veteran in February 1992.  This noted that 
his motor examination was normal throughout.  His strength 
appeared to be limited by back pain; the examiner commented 
that if the back pain could be eliminated, the veteran's 
strength would probably be normal.  Reflexes were 2/2 in the 
lower extremities, except for an absent right patella.  The 
sensory examination was normal except for some patchy 
decreased pinprick and light touch on the lateral right lower 
extremity.  Proprioception and vibration were normal.  His 
gait was noted to be stiff and cautious.  His range of motion 
was decreased in all directions.  He displayed positive 
straight leg raises at 45 degrees.  The assessment was 
accelerated degenerative joint disease (DJD) with a history 
of herniated disc in the low back with an L4-5 
hemilaminectomy.  The examination suggested L4 radiculopathy.  
There was no evidence that the condition was progressive.  
During the general medical examination, he noted that he 
experienced a constant, dull low back ache, which would 
become sharp with any activity.  He stated that the pain 
would radiate into the right leg.  The objective examination 
noted paravertebral muscle tenderness and tightness.  Forward 
flexion was to 20 degrees; extension was to 5 degrees; 
lateral flexion was to 10 degrees bilaterally; and rotation 
was to 20 degrees on the left and to 15 degrees on the right.  
The circumference of the right leg was slightly smaller than 
the left.  Straight leg raises were positive on the right at 
20 degrees and at 30 degrees on the left.  The neurological 
examination noted an absent right patella deep tendon reflex.  
The ankle reflexes were intact.  Pinprick was decreased on 
the right lower extremity.  The diagnosis was status post 
hemilaminectomy L4-5 with evidence of continued disc disease; 
there was also a component of lumbosacral strain.

VA re-examined the veteran in January 1993.  He was noted to 
walk with a mild limp on the right.  There was a well healed 
surgical scar in the midline of the lower lumbar region.  
There was rather generalized tenderness to palpation.  
Forward flexion was to 45 degrees and extension was to 20 
degrees.  He complained of pain on motion.  He was also able 
to perform fair heel/toe walk.  He squatted and arose without 
complaints of back pain.  Reflexes were trace at the right 
knee, 2+ at the left knee and about 2+ at both ankles.  There 
appeared to be decreased sensation to pinprick over the L5-S1 
dermatome distribution of the right foot.  The x-ray was 
normal.  The impression was chronic lumbar syndrome, post 
operative laminectomy.  

Based upon the VA examinations performed in February 1992 and 
January 1993, the RO issued a rating action which proposed to 
reduce his low back disability evaluation from 60 percent to 
40 percent.

The veteran then testified at a personal hearing in May 1993.  
He stated that he suffered from recurrent, continuing muscle 
spasms and back pain.  He also reported numbness from the hip 
down to his toes on the right side.  He used a cane for 
ambulation.  He described his pain as moderate to severe.

VA outpatient treatment records reflected his treatment for 
back pain on January 8, February 5, March 2 and April 21, 
1993.

The hearing officer issued a decision in June 1993 which 
confirmed the proposed reduction.  The veteran's pain was 
noted, but it was found that there was not enough evidence of 
neurological deficits needed to justify a 60 percent 
evaluation.  This decision was promulgated by a rating action 
issued that same month.

After a careful review of the evidence of record, it is found 
that the reduction was not proper and that restoration of the 
60 percent disability evaluation is warranted.  Initially, it 
is noted that, because the veteran's condition had not 
stabilized, the evaluation could be reduced on any one 
examination, provided that that examination demonstrated 
improvement in the disability in question.  38 C.F.R. 
§ 3.344(a) & (c) (1999).  However, in the instant case, the 
evidence did not show that the veteran's service-connected 
low back disability had improved.  The VA examinations 
conducted in February 1992 and January 1993 showed that his 
back disability was manifested by complaints of pain, which 
he described as moderate to severe.  These examinations 
showed no substantial improvement in his condition since the 
November 1990 VA examination.  He continued to experience 
numbness and restricted range of motion (in fact, his range 
of motion was slightly worse at the time of the February 1992 
VA examination than it had been at the 1990 examination).  
The neurological evaluations continued to show decreased pin 
prick sensation and an absent right patella deep tendon 
reflex.  This evidence, therefore, continues to show 
neurological deficits consistent with the site of the disease 
disc.  This, coupled with his complaints of pain, see 
38 C.F.R. § 4.40 and 4.45 (1999), suggest that his low back 
condition has not improved.  Therefore, it is found that the 
reduction to 40 percent was not proper and restoration to 60 
percent is granted.


ORDER

Restoration of the 60 percent disability evaluation for the 
service-connected low back disability with hemilaminectomy 
with lumbo-spondylosis is granted.


REMAND

Initially, it is noted that the veteran's representative, in 
June 2000 correspondence, raised a claim for entitlement to 
service connection for a bladder disability as secondary to 
the service-connected low back disorder.  It is found that 
this issue should be adjudicated prior to a final 
determination of the TDIU claim.

This case was previously remanded by the Board in December 
1997, in part so that an opinion could be rendered as to the 
effect that the veteran's service-connected disabilities had 
upon his ability to work.  Such an opinion was not provided 
in the August 1998 VA examination report.  According to 
Stegall West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for a bladder disability as secondary to 
the service-connected low back disorder.

2.  Following adjudication of the above, 
the RO should afford the veteran all VA 
examinations deemed necessary in order to 
obtain an opinion as to the effect that 
the veteran's service-connected 
disabilities (low back pain with 
hemilaminectomy with lumbo-spondylosis; 
history of a foreign body in the right 
eye; status post nail and bed removal, 
right great toe) have upon his ability to 
engage in substantially gainful 
employment.  The effects of a bladder 
disability upon the ability to work 
should be taken into consideration only 
if such a disorder is found to exist and 
has been service-connected.  A complete 
rationale for the opinion expressed must 
be provided.  The claims folder must be 
made available to the examiner(s) to 
review in conjunction with the 
examination(s), and the examiner(s) is 
(are) asked to indicate in the 
examination report(s) that the claims 
file has been reviewed.  

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for TDIU 
pursuant to 38 C.F.R. § 4.16(a) (1999).  
If the RO finds that the veteran is 
unemployable by reason of his service-
connected disabilities, but fails to meet 
the schedular requirements under 
38 C.F.R. § 4.16(a), the RO should submit 
the case to the Director, Compensation 
and Pension Service for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b) (1999).  

If the TDIU claim remains denied on both 
a schedular and an extraschedular basis, 
the RO must provide the veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 8 -


